DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/5/2021 has been entered:  Claims 1-7, 9-13, 15 -16, 18-20, 22-25, 27, 29-33, 35, and 36  remain pending in the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-13, 15-16, 18-20, and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Specifically, Claim 1 recites “a third transceiver, the second processor and the third transceiver configured to transmit the operational data of the pneumatic pump to a monitoring center”.
Applicant cites paragraphs 38 - 41 and 82 - 84 as providing support for said amendments. However, there appears to be no disclosure of a third transceiver, only that the remote device may transmit data to a monitoring center.
Claims 2-7, 9-13, 15-20, and 22 are similarly rejected via their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 7, 10, 12, 15 - 16 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al. (US 2015/0182677 A1), hereinafter Collinson, in view of Coulthard et al. (US 2012/0016322 A1), hereinafter Coulthard, Jacobs (US 2011/0092958 A1), and Fullam (US 2014/0342660 A1).

Regarding claim 1, Collinson teaches a system for treating a tissue site comprising an absorbent wound dressing (Fig. 1; Abstract) a fluid conduit (Fig. 35; Paragraph 225), and a therapy unit comprising a pneumatic pump (Paragraphs 22 and 39).
Collinson does not explicitly teach a first processor and a first transceiver, the first processor and the first transceiver configured to transmit operational data of the pneumatic pump; and a remote device comprising; a display screen, a second processor, a second transceiver, the second processor and the second transceiver configured to receive the operational data from the pneumatic pump from the first processor and the first transceiver, and a third transceiver, the second processor and the third transceiver configured to transmit the operational data of the pneumatic pump to a monitoring center.
In the same field of endeavor, Coulthard teaches a system for treating tissue comprising a wound dressing, fluid conduit, and therapy unit comprising a pump (Fig. 1; Paragraph 26). Coulthard teaches the system further comprising an antenna (i.e. first transceiver) and communications device configured to transmit operational data from the therapy unit and configured to wirelessly communicate with a remote device (Fig. 6, elements 571, 574 and 559; Paragraphs 9 and 59 - 61; Paragraph 59 in particular describe wireless communication antenna; i.e. transceiver, and a processing unit).

Collinson and Coulthard still do not explicitly teach the remote device comprising a display screen or a third transceiver, or the remote device receiving operational data of the pneumatic pump from the first processor and the first transceiver.
	In the same field of endeavor, Jacobs teaches a wound treatment apparatus (Fig. 1; Abstract) that communicates with a remote user device (Paragraph 11) a display and user interface (Paragraph 11 indicates a caregiver can remotely control the delivered negative pressure therapy; the user output being the display and options described in Paragraph 19; also see Paragraphs 27 and 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified/programmed the controller, wireless communicator, and remote electronic device of Collinson and Coulthard such that the one or more user outputs includes an option for a user to activate or deactivate the pneumatic pump of the therapy unit and comprises a display. Doing so would thus result in the second transceiver and processer in the remote device being configured to receive operational data of the pneumatic pump from the first processor and the first transceiver. Doing so would be advantageous in allowing a remote caregiver to control the therapy (Paragraph 19 of Jacobs).

However, Collinson/Coulthard/Jacobs still do not explicitly teach a third transceiver in the remote device.
In addressing the same problem as Applicant, the problem being the wireless communication of information between various users and devices (Abstract), Fullam teaches that additional transceivers may be used in order to allow a device to communicate over different protocols (Paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote device of Collinson/Coulthard/Jacobs to explicitly comprise a third transceiver. Doing so would be beneficial in allowing said device to communicate over different protocols (Paragraph 44 of Fullam). Further, the device of Collinson/Coulthard/Jacobs/Fullam would then be capable of using said third transceiver to transmit operational data of the pneumatic pump to a monitoring center in the same manner as disclosed in Coulthard.

	Regarding claim 2, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches the fluid conduit comprises a flexible non-woven material sealed between a plurality of occlusive layers (Fig. 35 shows conduit spacer layer 3520 between occlusive layers 3510 and 3540; Paragraph 229 indicates polyethylene, Paragraph 248 indicates the spacer layer can be made of a non-woven fabric).

	Regarding claim 3, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further discloses the plurality of occlusive layers comprise polyurethane (Paragraph 228).

	Regarding claim 4, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches a connection interface configured to fluidly connect the fluid conduit to the top of the absorbent wound dressing (Fig. 35; element 3541; Paragraph 226).

	Regarding claim 5, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed.
	Collinson further teaches the conduit being low profile (Fig. 35) comprising a receiving end (at element 3541) and a transmitting end (at element 3522) separated by a length (i.e. the space between elements 3525/3541 and 3522), the low profile conduit further comprising a manifold comprising a plurality of fibers defining a plurality of fluid communication void through the manifold (spacer, i.e. manifold, 3520 is comprised by fibers which for a plurality of fluid communication voids, as seen in Figs. 40a - 40b; Paragraphs 248 - 252).

	Regarding claim 6, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed.  Collinson further teaches the fibers engaging one another when the conduit is exposed to a force and wherein the fluid communication voids are adapted 

	Regarding claim 7, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches a conduit interface adapted to be fluidly coupled to the receiving end of the low profile conduit (Fig. 3A, element 2150).

	Regarding claim 10, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches the plurality of fibers comprising a plurality of vertical fibers oriented substantially normal relative to the length of the conduit (Paragraphs 248 and 249).

	Regarding claim 12, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches the length of the fluid conduit does not include a tube (Fig. 35 shows the length of the conduit between the entry port 3541 and exit port 3522 does not include a tube, instead relying on the spacer material).

	Regarding claim 15, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches the absorbent wound dressing comprises a tissue interface adapted to be placed proximate the tissue site; and a cover 

	Regarding claim 16, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches the absorbent wound dressing further comprising an absorbent layer having a superabsorbent material (Paragraphs 115 and 206).

	Regarding claim 18, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed.
	Jacobs further teaches a wound treatment apparatus (Fig. 1; Abstract) that communicates with a remote user device (Paragraph 11) comprising a number of alarms including a low battery warning (i.e. transmits a status of the battery supply; Paragraph 48).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified/programmed the controller and communications device of Collinson/Coulthard/Jacobs/Fullam to provide low battery warnings. Thus, the first processor and first transceiver would be configured to transmit a status of the battery supply, wherein the second processor and the second transceiver are configured to receive the states of the battery supply, wherein the second processor and the display screen are configured to display an alert on the display screen in response to the status of the battery supply indicating a charge level of the battery decreasing below a threshold. Doing so would be advantageous is alerting a user or physician if the battery of the device is low, particularly in the 
	
	Regarding claim 19, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed.
	Jacobs further teaches the remote device comprising user input transmitted to the first transceiver and processor (Paragraph 11 indicates a caregiver can remotely control the delivered negative pressure therapy and thus send a stop signal; see Paragraphs 1, 27, and 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified/programed the controller, wireless communicator, and remote electronic device of Collinson/Coulthard/Jacobs/Fullam such the user device comprises a user input for a user to send a stop signal to deactivate the pump. Doing so would thus result in the second processor and second transceiver being configured to transit a stop signal in response to a command received from the user input, wherein the first transceiver is configured to receive the stop signal, and wherein the first processor is configured to deactivate the pump in response to the stop signal. Doing so would be advantageous in allowing a remote caregiver to control the therapy (Paragraph 19 of Jacobs).

	Regarding claim 20, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Coulthard further teaches monitoring flow (Paragraph 28) as well as an alert system and controller (Paragraphs 44 and 61). As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the controller 
	Further, Jacobs teaches a display for showing important operational information (Paragraph 11 indicates a caregiver can remotely control the delivered negative pressure therapy; the user output being the display and options described in Paragraph 19; also see Paragraphs 27 and 34).
	As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the combination of Collinson/Coulthard/Jacobs/Fullam to program the processor and display to show an alert related to fluid flow indicated by the operational data.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson in view of Coulthard and Fullam.

	Regarding claim 23, Collinson teaches an absorbent dressing applied to a tissue site (Fig. 3A, elements 2102 and 2200; Paragraph 111) fluidly connected to a therapy unit comprising a pneumatic pump which provides reduced pressure to the absorbent dressing (Paragraphs 22, 39, and 105). Collinson does explicitly teach a communications device configured to transmit operational data of the therapy unit and configured to wirelessly communicate with a remote device.
	Collinson does not explicitly teach a first transceiver, the first transceiver configured to transmit usage data of the therapy unit from the first transceiver; receiving, at a second transceiver of a remote electronic device, the transmitted usage data of the therapy unit; tram 
Coulthard further teaches a system for treating tissue comprising a wound dressing, fluid conduit, and therapy unit comprising a pump (Fig. 1; Paragraph 26). Coulthard teaches the system further comprising a communications device and antenna configured to transmit operational data from the therapy unit and configured to wirelessly communicate with a remote device (Fig. 6, elements 571, 574 and 559; Paragraphs 9 and 59 - 61). Coulthard further teaches transmitting data to a monitoring center (Paragraph 60 indicates the remote device 572 may communicate with other monitoring and controlling systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Collinson to comprise the wireless-communication-and-power subsystem of Coulthard. Doing so would predictably allow for analogous wireless communication with a remote device and would also allow for communication with a monitoring center.
Collinson and Coulthard still do not explicitly teach the remote device comprising a third transceiver, or the remote device transmitting.
Fullam teaches that additional transceivers may be used in order to allow a device to communicate over different protocols (Paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote device of Collinson/Coulthard to explicitly comprise a third transceiver. Doing so would be beneficial in allowing said device to 
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Collinson/Coulthard/Fullam teaches a method for treating a tissue site as claimed.

Regarding claim 25, the combination of Collinson/Coulthard/Fullam substantially disclose the invention as claimed. As previously stated, Coulthard teaches monitoring usage data and wireless communication (i.e. Fig. 6, elements 571, 574 and 559; Paragraphs 9 and 59 - 61).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Collinson and Coulthard teaches the method of claim 23, further comprising transmitting the usage data from the remote electronic device through a communications network to a remote monitoring apparatus.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson, Coulthard, Jacobs, and Fullam as applied to claim 1 above, and further in view of Braga et al. (US 2010/0324516 A1), hereinafter Braga.

Regarding claim 9, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches the plurality of fibers comprise a plurality of horizontal fibers (Paragraphs 250 and 252). They do not explicitly teach the fibers being oriented substantially in a longitudinal direction along the length of the low profile conduit.
In the same field of endeavor, Braga teaches a low-profile conduit (Fig. 3; Paragraph 46) in which fibers are oriented substantially in a longitudinal direction along the length of the low profile conduit (Fig. 3, element 42; Paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal fibers of Collinson/Coulthard/Jacobs/Fullam to be oriented substantially in a longitudinal direction along the length of the low profile conduit. Doing so would predictably allow for analogous flow through the conduit and would be advantageous in encouraging flow in the direction of the 

Regarding claim 11, the combination of Collinson/Coulthard/Jacobs/Fullam/Braga substantially disclose the invention as claimed. Collinson further teaches the vertical and horizontal fiber layers may be used in conjunction with one another (Paragraph 248 indicates a top and bottom layer with different patterns). Thus, Collinson teaches a plurality of horizontal fibers (Paragraphs 250 and 252) and a plurality of vertical fibers oriented substantially normal relative to the horizontal fibers (Paragraphs 248 and 249), wherein the longitudinal fibers and vertical fibers engage with one another when the low profile conduit is exposed to a force and wherein the plurality of fluid communication voids are adapted to provide fluid communication through the low profile conduit when exposed to force (Paragraph 248 indicate the two layers are engaged with one another; Paragraphs 229 and 249 indicate the material resists collapsing such that there is still space for effective transmission of negative pressure and fluids).
Braga further teaches a low-profile conduit (Fig. 3; Paragraph 46) in which fibers are oriented substantially in a longitudinal direction along the length of the low profile conduit (Fig. 3, element 42; Paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the horizontal fibers of Collinson/Coulthard/Jacobs/Fullam/Braga to be oriented substantially in a longitudinal direction along the length of the low profile conduit. Doing so would predictably allow for analogous flow through the conduit and would be advantageous in encouraging flow in the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson, Coulthard, Jacobs, and Fullam as applied to claim 5 above, and further in view of Wu et al. (US 2013/0144230 A1), hereinafter Wu.

Regarding claim 13, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Collinson further teaches a first sealing member and a second sealing member (Fig. 35, elements 3510 and 3540). They do not explicitly teach the second sealing layer including an adhesive layer on an external, tissue-facing surface.
In the same field of endeavor, Wu teaches a wound therapy device with a low profile conduit (Fig. 5; Abstract) and an adhesive layer on an external tissue facing surface of the second layer (Fig. 5, element 110; Paragraph 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sealing member of Collinson/Coulthard/Jacobs/Fullam to comprise the adhesive layer of Wu. Doing so would predictably allow for the conduit to be secured to the body of a user or other areas. Doing so would be advantageous in preventing relative movement between the conduit and underlying skin surface (recognized in Paragraph 41 of Wu).

	
	Claims 24 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson, Coulthard, and Fullam as applied to claim 23 above, and further in view of Jacobs.

	Regarding claim 24. The combination of Collinson/Coulthard/Fullam substantially disclose the invention as claimed. They do not explicitly teach providing one or more user inputs to the remote device and transmitting the one or more user inputs to the therapy unit to remotely control the therapy unit.
	In the same field of endeavor, Jacobs providing one or more user inputs to a remote electronic device (Paragraph 11 indicates a caregiver can remotely control the delivered negative pressure therapy; the user inputs being enabled by the display and options described in Paragraph 19; also see Paragraphs 27 and 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified/programmed the controller/antenna and wireless communicator of Collinson/Coulthard/Fullam to allow for the providing of one or more user inputs to the remote electronic device and transmitting the one or more user inputs to the therapy unit to remotely control the therapy unit. Doing so would be advantageous in allowing a remote caregiver to control the therapy (Paragraph 19 of Jacobs).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Collinson/Coulthard/Jacobs/Fullam teaches the method of claim 23, further comprising providing one or more user inputs to the remote electronic device and transmitting the one or more user inputs to the therapy unit to remotely control the therapy unit.

	Regarding claim 27. The combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed. Jacobs further teaches alerting a remote physician to issues or abnormalities during therapy, the physician then troubleshooting the therapy at the remote location (Paragraph 24).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Collinson/Coulthard/Jacobs/Fullam teaches the method of claim 25, further comprising remotely troubleshooting one or more identified issues with the therapy unit or absorbent dressing based on the transmitted usage data.

	Claims 35 - 36 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson in view of Coulthard, Jacobs, and Fullam.

Regarding claim 35, Collinson teaches a system for treating a tissue site comprising an absorbent wound dressing (Fig. 1; Abstract) a fluid conduit (Fig. 35; Paragraph 225), and a therapy unit comprising a negative pressure source (Paragraphs 22 and 39).
Collinson does not explicitly teach a processor configured to receive input information and to generate output information related to the delivery of negative pressure from the negative pressure source to the tissue site; generate output information related to delivery of negative pressure from the negative-pressure souse to the tissue site, and transmit the output information from a first transceiver of the therapy unit; or a mobile device adapted to receive, at a second transceiver of the mobile device, the output information, display information related to the delivery of negative pressure from the negative pressure source to the tissue site and to collect instructions from a user related to operational parameters of the therapy until and transmit the output information from a third transceiver of the mobile device to a monitoring center, or a second network adapted to allow communication between a third transceiver of the mobile device and the monitoring center.
In the same field of endeavor, Coulthard teaches a system for treating tissue comprising a wound dressing, fluid conduit, and therapy unit comprising a pump (Fig. 1; Paragraph 26). Coulthard teaches the system further a processor configured to receive input information and generate output information related to delivery of negative pressure from the negative pressure source to the tissue site (Fig. 6, elements 571, 574 and 559; Paragraphs 9 and 59 - 61d; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Collinson to comprise the processor, antenna, and wireless-communication-and-power subsystem of Coulthard. Doing so would predictably allow for analogous wireless communication with a remote device and to a monitoring center. 
	Collinson and Coulthard still do not explicitly teach communication with a mobile device adapted to receive and display information related to the delivery of negative pressure from the negative pressure source to the tissue site, and to collect instructions from a user related to operational parameters of the therapy unit; and a network adapted to allow communications between the therapy unit and the mobile device, a third transceiver, and a second network.
	In the same field of endeavor, Jacobs teaches a wound treatment apparatus (Fig. 1; Abstract) and providing one or more user inputs to a remote mobile device adapted to receive and display information related to the delivery of negative pressure from the negative pressure source to the tissue site and to collect instructions from a user related to operational parameters of the therapy unit (Paragraph 11 indicates a caregiver can remotely control the delivered negative pressure therapy; the user inputs being enabled by the display and options described in Paragraph 19; also see Paragraphs 27 and 34), and a network adapted to allow 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Collinson and Coulthard to comprise a wireless network and to allow for the providing of one or more user inputs to the remote electronic device and transmitting the one or more user inputs to the therapy unit to remotely control the therapy unit. Doing so would be advantageous in allowing a remote caregiver to control the therapy (Paragraph 19 of Jacobs).
	Collinson, Coulthard, and Jacobs still do not teach a second transceiver in the mobile device and a second network adapted to allow communications between the third transceiver of the mobile device and the monitoring center.
	However, Jacobs does teach using different networks such as cellular or the Internet (Paragraph 26).
Further, in addressing the same problem as Applicant, the problem being the wireless communication of information between various users and devices (Abstract), Fullam teaches that additional transceivers may be used in order to allow a device to communicate over different protocols (i.e. over different networks; Paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote device of Collinson/Coulthard/Jacobs to explicitly comprise a third transceiver. Doing so would be beneficial in allowing said device to communicate over different protocols (and thus would inherently comprise a second network using said different protocol; Paragraph 44 of Fullam). 

	Regarding claim 36, the combination of Collinson/Coulthard/Jacobs/Fullam substantially discloses the invention as claimed. Jacobs further teaches the input information comprises the instructions from the user communicational from the mobile device (Paragraph 19).
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Collinson and Coulthard to allow for input instructions from the mobile device. Doing so would be advantageous in allowing a remote caregiver to control the therapy (Paragraph 19 of Jacobs).

	Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson in view of Coulthard, Jacobs, and Fullam as applied to claim 1 above, and further in view of Zilbershlag (US 2018/0126053 A1).
	
	Regarding claim 22, the combination of Collinson/Coulthard/Jacobs/Fullam substantially disclose the invention as claimed.
	In addressing the same problem as Applicant, the problem being wirelessly charging portable medical devices (Paragraph 4), Zilbershlag teaches a medical device comprising an inductive coil for wireless charging (Paragraph 13).
.

	Claims 29 - 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson, Coulthard, and Fullam as applied to claim 23 above, and further in view of Askem et al. (US 2015/0174304 A1), hereinafter Askem.

	Regarding claim 29, the combination of Collinson/Coulthard/Fullam substantially disclose the invention as claimed. Collinson further teaches the dressing may be replaced independently from the therapy unit (Paragraph 110). However, they do not explicitly teach the therapy unit itself being replaced.
	In the same field of endeavor, Askem teaches a wound dressing kit in which the pump and/or power source can be removed independently from the dressing (via stud connectors; Paragraph 308).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Collinson/Coulthard/Fullam to comprise the stud connectors of Askem. Doing so would predictably allow for the pump (i.e. therapy unit) to be exchanged independent of the dressing. Doing so would be obvious to avoid having to expose the wound in situations in which only the pump or battery needed to be replaced, such as with a portable pump (such as described in Paragraph 105 of Collinson).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Collinson, Coulthard, Fullam, and Askem teaches the method of claim 23, further exchanging the therapy unit with a replacement therapy unit.

	Regarding claim 30, the combination of Collinson/Coulthard/Fullam/Askem substantially disclose the invention as claimed. They still do not explicitly teach the therapy unit is exchanged with a replacement therapy unit at an interval of approximately 3 - 10 days.
	However, Askem does teach a portable therapy unit that operate for a period up to fourteen days, but may be programmed for any number of desired days (Paragraph 205), and the pump duration may also depend on battery life and power efficiency (Paragraph 241). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Collinson, Coulthard, and Askem to exchange the therapy unit at an interval of approximately 3 - 10 days as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Collinson, Coulthard, Fullam and Askem teaches the method of claim 29 wherein the therapy unit is exchanged with a replacement therapy unit at an interval of approximately 3 - 10 days.

	Regarding claim 31, the combination of Collinson/Coulthard/Fullam/Askem substantially disclose the invention as claimed. They still do not explicitly teach the therapy unit is exchanged with a replacement therapy unit at an interval of approximately 6 - 8 days.
	However, Askem does teach a portable therapy unit that operate for a period up to fourteen days, but may be programmed for any number of desired days (Paragraph 205), and the pump duration may also depend on battery life and power efficiency (Paragraph 241). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Collinson, Coulthard, and Askem to exchange the therapy unit at an interval of approximately 6 - 8 days as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Collinson/Coulthard/Fullam/Askem teaches the method of claim 29 wherein the therapy unit is exchanged with a replacement therapy unit at an interval of approximately 6 - 8 days.

	Regarding claim 32, the combination of Collinson/Coulthard/Fullam/Askem substantially disclose the invention as claimed. As previously stated, Askem does teach the pump duration may also depend on battery life and power efficiency (Paragraph 241). Askem further teaches an alert in relation to the battery condition of the wound dressing (Paragraph 408). 
	As such, regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Collinson/Coulthard/Fullam/Askem 

	Regarding claim 33 the combination of Collinson/Coulthard/Fullam/Askem substantially disclose the invention as claimed. As previously stated, Askem teaches a wound dressing kit in which the pump and/or power source can be removed independently from the dressing (via stud connectors; Paragraph 308).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Collinson/Coulthard/Fullam/Askem to comprise the stud connectors of Askem. Doing so would predictably allow for the pump (i.e. therapy unit) to be exchanged independent of the dressing. Doing so would be obvious to avoid having to expose the wound in situations in which only the pump or battery needed to be replaced, such as with a portable pump (such as described in Paragraph 105 of Collinson).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Collinson, Coulthard, and Askem teaches the method of claim 29, wherein the therapy unit is exchanged without removing the absorbent dressing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, a new grounds of rejection is made in view of Fullam, with Collinson maintained as the primary reference over which Applicant’s invention is deemed unpatentable. Coulthard and Jacobs are also maintained as teaching references relevant to claims 1 and 35.
Further, Applicant argues the combination of Collinson and Coulthard does not teach a third transceiver. However, this may be inherent to Coulthard (by virtue of said communications device being in wireless communication with both the wound dressing and additional devices such as a monitoring center; see Paragraph 60), though this argument is not relied upon. Regardless, this limitation is found in the newly cited reference of Fullam which explicitly states the use of additional transceivers (Paragraph 44).
Applicant also argues the prior art does not teach a second communications network. However, Jacobs appears to describe multiple networks in the same manner as Applicant (Paragraph 40 of Applicant’s specification cites many of the same networks as found in Paragraph 26 of Jacobs). Regardless, this limitation is also found in the newly cited reference of Fullam which explicitly states the use of additional transceivers to allow for communication over different networks (i.e. different protocols; Paragraph 44).
Applicant’s arguments that the dependent claims are allowable by virtue of their dependency on claims 1 and 35 is similarly moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen et al. (US 2015/0141941 A1) teaches an analogous low-profile conduit.
Bennett et al. (US 2014/0018637 A1) teaches a wound dressing system comprising the same communication arrangements as Applicant (Fig. 6; Paragraphs 10, and 62 - 63).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781